Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to a non-provisional patent application filed on election from a restriction requirement filed on August 31, 2020. There are sixteen claims pending and sixteen claims under consideration. Claims 1-3, 7 and 8 are pending in this application.  Claims 4-6 have been cancelled.  Claims 7 and 8 are new. This is the first action on the merits. The present invention is related to compounds and pharmaceutically acceptable salts thereof, and pharmaceutical compositions thereof, which are useful in the treatment of conditions associated with inhibition of HDAC (e.g,. HDAC2).
Priority
U.S. Patent Application No.17/007,151, filed on 8/31/2020 is a continuation of U.S. Patent Application No.16/477,466, filed on 7/11/2019, now U.S. Patent No. 10,793,567, which is a national stage entry of PCT/US2018/013262, International Filing Date: 01/11/2018, which claims priority from U.S. Provisional Application No. 62/555,298, filed on 9/07/2017 and also claims priority from U.S. Provisional Application No. 62/445,022, filed on 1/11/2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 14, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

Examiner’s Statement of Reasons for Allowance

	Claims 1-3, 7 and 8 are allowed.
Claims 1-3, 7 and 8 are free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations seen in the present application with regards to the compounds of claim 1.
Conclusion
	Claims 1-3, 7 and 8 are allowed.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY, whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jeffrey H Murray/
Primary Examiner, Art Unit 1699